DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/15/2021 has been entered.
Status of Claims 
Claims 1-19 of U.S. Application No. 15/934444 filed on 11/15/2021 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed11/15/2021. Claims 1-4, 16, & 19 are presently amended. Claims 1-19 are presently pending and are presented for examination.
Response to Arguments
In regards to the previous rejections under 35 U.S.C. § 102(a)(2): Applicant’s arguments with respect to claims have been fully considered but are not persuasive.  Applicants argue that prior arts do not disclose or suggest the limitation “having been expressly input by a user” in claims 1 & 16. Applicants further argue that “Applicant submits that the claims can no 
In regards to the previous rejections under 35 U.S.C. § 103: Applicants argue that prior arts do not disclose or suggest the limitation “access a profile corresponding to the driver, including driving mode mandate parameters, having been expressly input by a user, defining a mandatory driving mode switch to a mandatory driving mode specified by the user, during input, as mandatory during a defined environmental conditions also specified by the user, during input, for driver, having been identified during input and to whom the mandatory driving mode applies based on the inclusion, resulting from the express input by the user, of the mandatory driving mode in the profile” in claim 19. Applicants further argue that “With regards to claim 19, the prior art fails to teach or suggest the amended limitations”.  Examiner respectfully disagrees.  Applicant is reminded that claims must be given their broadest reasonable interpretation.  As similarly discussed in the previous office action, prior art Fields discloses that the user is able to provide a user input to enable or engage one or more autonomous operation features of the vehicle. The user is able to further specify settings or configurations for autonomous operations features (see at least Fields, col. 16 lines 10-25). Further Fields discloses the user settings including enabling or disabling particular autonomous operation features, such as specifying a 
Claim Objections
Claim 1 is objected to because of the following informalities:  “access a profile corresponding to the identified driver” should be changed to -- access a profile corresponding to the identity of the driver--.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  “during input, as mandatory during a defined environmental conditions also specified by the user, during input, for driver” should be changed to -- during input, as mandatory during a defined environmental condition also specified by the user, during input, for the driver --.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 16, & 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 16, and 19 recite the limitation “having been para. [0036-0037]: so if a parent is in a vehicle and wants to teach a driver how to use an advanced driving mode, the lockout can be overridden without having to necessarily reconfigure the settings for the driver. The remote version of the override allows the primary owner or a designated party to use a mobile phone, PC, etc. to input a form of secure authorization, such as a code, PIN, biometric, etc., to override a lockout mode for a specific request. The citations provided above do not show how the user “expressly inputs” an input to indicate how expressly should be interpreted or supported in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 16, & 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out how the limitation “expressly input by the user” is interpreted. The specification does not show a clear explanation of how an input is expressly input by a user. 
Claims 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out how the limitation “during 
Claim 19 recites the limitation "the inclusion".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-12, 15, & 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,241,509B2 (“Fields”).
As per claim 1, Fields discloses,
A system comprising: 
a processor configured to: (see at least Fields, col. 20 lines 55-67: generating, via the one or more processors, (i) an indication or recommendation to a driver to drive the vehicle if it is determined that it is safer for an average or typical human (or even that specific driver) to drive the vehicle given the current environment (or condition),)
determine an identity of a driver; (see at least Fields, col. 20 lines 4-27: the on-board computer 114 may determine and/or access a vehicle operator profile based upon the identity of the vehicle operator determined at block 406)
access a profile corresponding to the identified driver, including driving mode permissibility parameters, having been expressly input by a user (see at least Fields, col. 16 lines 10-25: The start signal may be a command from the vehicle operator through the user-input device to enable or engage one or more autonomous operation features of the vehicle 108. In some embodiments, the vehicle operator 108 may further specify settings or configuration details for the autonomous operation features. For fully autonomous vehicles, the settings may relate to one or more destinations, route preferences, fuel efficiency preferences, speed preferences, and/or other configurable settings relating to the operation of the vehicle 108. In some embodiments, fully autonomous vehicles may include additional features or settings permitting them to operate without passengers or vehicle operators within the vehicle. For example, a fully autonomous vehicle may receive an instruction to find a parking space within the general vicinity, which the vehicle may do without the vehicle operator.), 
defining a plurality of permissible driving modes, for the identified driver and correlated to defined environmental conditions under which use of a given mode is permitted; and (see at least Fields, col. 20 lines 4-27: the on-board computer 114 may determine and/or access a vehicle operator profile based upon the identity of the vehicle operator determined at block 406. The vehicle operator profile may include information regarding the vehicle operator's style of operating the vehicle, including information regarding past operation of one or more vehicles by the vehicle operator. This information may further contain past vehicle operator selections of settings for one or more autonomous operation features. In some embodiments, the on-board computer 114 may request or access the vehicle operator profiled based upon the determined identity. In other embodiments, the on-board computer 114 may generate the vehicle operator profile from information associated with the identified vehicle operator & lines 29-39:  At block 410, the on-board computer 114 may determine environmental conditions within which the vehicle 108 is or is likely to be operating. Such environmental conditions may include weather, traffic, road conditions, time of day, location of operation, type of road, and/or other information relevant to operation of the vehicle. The environmental conditions may be determined based upon signals received from the sensors 120, from external data received through the communication component 122, and/or from a combination of sources. The environmental conditions may then be used in determining risk levels associated with operation of the vehicle 108)
engage a requested driving mode responsive to the requested driving mode being permitted by the driving mode permissibility parameters under a defined environmental condition that corresponds to a detected environmental condition. (see at least Fields, col. 32 lines 16-30: When a request to enable an autonomous operation feature is received, (i) autonomous operation risk levels associated with vehicle operation by the autonomous operation feature based upon the received operating data, and (ii) operator risk levels associated with vehicle operation by the vehicle operator based upon the vehicle operator profile (and/or operating data) may be determined. Autonomous operation feature enablement may be allowed based upon a comparison of (i) autonomous operation risk levels with (ii) 25 operator risk levels. The vehicle operator may be informed of such a determination. As a result, only safe autonomous feature engagement may be facilitated, and risk averse vehicle owners may receive insurance discounts based upon having autonomous or semi-autonomous vehicles equipped 30 with this safe autonomous or semi-autonomous feature engagement functionality.& lines 55-67: generating, via the one or more processors, (i) an indication or recommendation to a driver to drive the vehicle if it is determined that it is safer for an average or typical human (or even that specific driver) to drive the vehicle given the current environment (or condition), or (ii) an indication or recommendation to the driver to engage the autonomous or semi-autonomous functionality or technology if it is determined that it is safer for the vehicle to automatically drive itself ( or otherwise engage the autonomous or semi-autonomous functionality or technology) given the current environment (or condition) to facilitate safer vehicle travel and/or vehicle accident prevention.)

As per claim 2, Fields discloses,
wherein the processor is configured to determine the identity based on a detected presence of a mobile device previously associated with the identified driver (see at least Fields, col. 19 lines 51-67: At block 406, the on-board computer 114 may determine the identity of the vehicle operator. To determine the identity of the vehicle operator, the on-board computer 114 may receive and process information regarding the vehicle operator. In some embodiments, the received information may 55 include sensor data from one or more sensors 120 configured to monitor the interior of the vehicle. For example, a camera or other photographic sensor may provide photographic information regarding the vehicle operator, which may be processed and compared with other photographic data for a 60 plurality of persons to determine the identity of the vehicle operator. In further embodiments, the on-board computer may receive information from a mobile computing device associated with the vehicle operator, such as a mobile phone or wearable computing device. For example, a mobile phone 65 may connect to the on-board computer 114, which may identify the vehicle operator. Additional steps may be taken).

As per claim 3 Fields discloses
wherein the processor is configured to determine the identity based on a detected biometric previously associated with the driver (see at least Fields, col. 49 lines 66-67 & col. 50 lines 1-3: The vehicle drivers may be identified from mobile device signature; seat pressure sensors and weight; image recognition techniques performed upon images of the driver; and/or biometric devices (such as heart beat or rate characteristics; voice print; and/or thumb or finger prints).

As per claim 4 Fields discloses
wherein the processor is configured to determine the identity based on a visual identification of the identified driver. (see at least Fields, col. 49 lines 66-67 & col. 50 lines 1-3: The vehicle drivers may be identified from mobile device signature; seat pressure sensors and weight; image recognition techniques performed upon images of the driver; and/or biometric devices (such as heart beat or rate characteristics; voice print; and/or thumb or finger prints).

As per claim 5, Fields discloses,
wherein the defined environmental conditions include weather conditions (see at least Fields, col. 46 lines 61-67 & col. 47 lines 1-3: the vehicle operator profile may include a risk profile or information regarding one or more risk levels associated with operation of the vehicle by the vehicle operator. Such risk levels may be associated with particular configurations or settings of autonomous operation features and/or particular conditions of the vehicle environment (e.g., time of day, traffic levels, weather, etc.).).

As per claim 7 Fields discloses
wherein the weather conditions include precipitation (see at least Fields, claim 8 & col. 51 lines 19-25: For example, the vehicle may be fully autonomous only above a minimum speed threshold or may require the vehicle operator to control the vehicle during periods of heavy precipitation.).

As per claim 8 Fields discloses
wherein the defined environmental conditions include geographic conditions (see at least Fields, claim 8 & col. 9 lines 15-20: The front-end components 102 may be disposed within or 15 communicatively connected to one or more on-board computers 114, which may be permanently or removably installed in the vehicle 108. The on-board computer 114 may interface with the one or more sensors 120 within the vehicle 108 (e.g., an ignition sensor, an odometer, a system clock, a speedometer, a tachometer, an accelerometer, a gyroscope, a compass, a geolocation unit, a camera, a distance sensor, etc.), which sensors may also be incorporated within or connected to the on-board computer 114).

As per claim 9 Fields discloses
wherein the geographic conditions include road composition conditions (see at least Fields, claim 8, col. 8 lines 10-19: Additionally, in some embodiments, the vehicle may transmit and/or receive communications to or from external sources, such as other vehicles (V2V), infrastructure (e.g., a bridge, traffic light, railroad crossing, toll both, marker, sign, or other equipment along the side of a road or highway), pedestrians, databases, or other information sources external to the vehicle. Such communication may allow the vehicle to obtain information regarding other vehicles, obstacles, road conditions, or environmental conditions that could not be detected by sensors disposed within the vehicle. & col. 10 lines 40-49: The sensors (not shown) may generate data relating to weather conditions, traffic conditions, or operating status of the infrastructure component 126. The infrastructure communication device 124 may be configured to receive the sensor data generated and determine a condition of the infrastructure component 126, such as weather conditions, road integrity, construction, traffic, available parking spaces, etc.).

As per claim 10, Fields discloses,
wherein the defined environmental conditions include time-of- day (see at least Fields, claim 8, col. 7 lines 41-43: Further individual autonomous or semi- autonomous functionality may be impacted by weather, such as rain or snow, and/or time of day (day light versus night).).

As per claim 11, Fields discloses,
wherein the defined environmental conditions include ambient light level (see at least Fields, claim 8, col. 7 lines 41-43: Further individual autonomous or semi- autonomous functionality may be impacted by weather, such as rain or snow, and/or time of day (day light versus night).).

As per claim 12 Fields discloses
wherein the driving mode permissibility parameters also include a defined locality around a vehicle location, and wherein the defined environmental condition is detected anywhere within the defined locality. (see at least Fields, col. 47 lines 17-27: The vehicle operator profile or vehicle operator behavior data may indicate how well the specific vehicle operator drives in rain, snow, sleet, ice, heavy traffic, road construction, stop-and-go traffic, bumper-to-bumper traffic, country 20 or rural traffic, and/or city or downtown street traffic. The current environment (or condition) may include or be rain, ice, snow, fog, heavy traffic, bumper-to-bumper traffic, road construction, city traffic, country or rural traffic, and/or may be associated with a type of road, such as a two-lane or 25 four-lane highway, and/or downtown city street or other street having several traffic lights.)

As per claim 15, Fields discloses,
wherein the processor is further configured to: 
reject the requested driving mode responsive to the requested driving mode not being permitted by the driving mode permissibility parameters under the defined environmental condition that corresponds to the detected environmental condition; (see at least Fields, col. 30 lines 59-67: For example, a vehicle
operator unaccustomed to driving in snow may request to disable autonomous operation features on a snow-covered road, in which case the on-board computer 114 may determine not to disable the autonomous operation features if the operator risk levels are too high. In further embodiments, the one or more operator risk levels may be adjusted based upon the vehicle operator's preparedness level. In other embodiments, the vehicle operator's preparedness level may be used to determine whether to disable the one or more autonomous operation features,)
present an override option including occupant input; and (see at least Fields, col. 31 lines 24-30: At block 736, in some embodiments, the on-board computer 114 may further cause an option to override the determination not to disable the one or more autonomous operation features to be presented to the vehicle operator.)
responsive to authorized override input, engage the requested driving mode otherwise not permitted by the driving mode permissibility parameters because of the detected environmental condition. (see at least Fields, col. 31 lines 24-30: At block 736, in some embodiments, the on-board computer 114 may further cause an option to override the determination not to disable the one or more autonomous operation features to be presented to the vehicle operator. In some embodiments, multiple options may be presented to allow the vehicle operator to override the determination with respect to some or all of the autonomous operation features.)

As per claim 16, Fields discloses,
A system comprising: 
a processor configured to (see at least Fields, col. 32 lines 40-55:: In one aspect, a computer-implemented method of enhancing vehicle operation safety may be provided. The method may include (1) determining, via one or more processors (such as one or more local or remote processors, e.g., vehicle-mounted local processors or insurance provider remote processors), a current environment (or condition) through which a vehicle is traveling or about to travel through, the current environment (or condition) being associated with, or including, weather, traffic, construction, and/or road conditions, the vehicle being equipped with autonomous or semi-autonomous functionality or technology;
present an environmental condition; (see at least Fields, col. 32 lines 40-55: a current environment (or condition) through which a vehicle is traveling or about to travel through, the current environment (or condition) being associated with, or including, weather, traffic, construction, and/or road conditions, the vehicle being equipped with autonomous or semi-autonomous functionality or technology;)
receive express user input and configuration of driving modes defining a plurality of enabled and disabled driving modes when the environmental condition is detected (see at least Fields, col. 16 lines 10-25: The start signal may be a command from the vehicle operator through the user-input device to enable or engage one or more autonomous operation features of the vehicle 108. In some embodiments, the vehicle operator 108 may further specify settings or configuration details for the autonomous operation features. For fully autonomous vehicles, the settings may relate to one or more destinations, route preferences, fuel efficiency preferences, speed preferences, and/or other configurable settings relating to the operation of the vehicle 108. In some embodiments, fully autonomous vehicles may include additional features or settings permitting them to operate without passengers or vehicle operators within the vehicle. For example, a fully autonomous vehicle may receive an instruction to find a parking space within the general vicinity, which the vehicle may do without the vehicle operator. & col. 32 lines 40-55: determining, via the one or more processors, whether it is safer for a human to drive the vehicle or for the vehicle to automatically drive itself ( or otherwise engage the autonomous or semi-autonomous functionality or technology) based upon, or given, the current environment (or condition););
(see at least Fields, col. 32 lines 40-55: In one aspect, a computer-implemented method of enhancing vehicle operation safety may be provided. The method may include (1) determining, via one or more processors (such as one or more local or remote processors, e.g., vehicle-mounted local processors or insurance provider remote processors), a current environment (or condition) through which a vehicle is traveling or about to travel through, the current environment (or condition) being associated with, or including, weather, traffic, construction, and/or road conditions, the vehicle being equipped with autonomous or semi-autonomous functionality or technology; (2) determining, via the one or more processors, whether it is safer for a human to drive the vehicle or for the vehicle to automatically drive itself ( or otherwise engage the autonomous or semi-autonomous functionality or technology) based upon, or given, the current environment (or condition);)
engage or deny a requested driving mode requested when a driver corresponding to the driver identity is driving a vehicle, based on whether the requested driving mode is enabled or disabled for a currently detected environmental condition. (see at least Fields, col. 32 lines 16-30: When a request to enable an autonomous operation feature is received, (i) autonomous operation risk levels associated with vehicle operation by the autonomous operation feature based upon the received operating data, and (ii) operator risk levels associated with vehicle operation by the vehicle operator based upon the vehicle operator profile (and/or operating data) may be determined. Autonomous operation feature enablement may be allowed based upon a comparison of (i) autonomous operation risk levels with (ii) 25 operator risk levels. The vehicle operator may be informed of such a determination. As a result, only safe autonomous feature engagement may be facilitated, and risk averse vehicle owners may receive insurance discounts based upon having autonomous or semi-autonomous vehicles equipped 30 with this safe autonomous or semi-autonomous feature engagement functionality.& lines 55-67: generating, via the one or more processors, (i) an indication or recommendation to a driver to drive the vehicle if it is determined that it is safer for an average or typical human (or even that specific driver) to drive the vehicle given the current environment (or condition), or (ii) an indication or recommendation to the driver to engage the autonomous or semi-autonomous functionality or technology if it is determined that it is safer for the vehicle to automatically drive itself ( or otherwise engage the autonomous or semi-autonomous functionality or technology) given the current environment (or condition) to facilitate safer vehicle travel and/or vehicle accident prevention.)
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 14 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fields, in view of US 2018/0164119A1 (“Becker”).
As per claim 6 Fields does not disclose
wherein the weather conditions include temperatures.
Becker teaches,
wherein the weather conditions include temperatures. (see at least Becker, para. [0013]: Vehicles, especially automobiles, increasingly include various sensors for detecting and gathering information about the vehicles' surroundings. For example, vehicles can include temperature sensors and/or rain sensors.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fields to incorporate the teachings of Becker in order to reduce delays, costs and computing power requirements for determining weather data and environmental conditions.

As per claim 14 Fields does not disclose

Becker teaches
wherein the defined locality includes a boundary defined by a route. (see at least Becker, para. [0038]: In some examples, a vehicle may use a map of environmental conditions to determine a route of the vehicle. In particular, a vehicle may use a weather map to determine that a portion of a route includes adverse weather (e.g., rain, snow, hail, ice, among others) and may avoid the route and may choose another route based on the weather map indicating that no portion of that route adverse weather.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fields to incorporate the teachings of Becker in order to reduce delays, costs and computing power requirements for determining weather data and environmental conditions.

As per claim 18 Fields does not disclose
wherein the processor is configured to detect the detected environmental condition in a predefined range, stored in conjunction with the configuration of driving modes. 
Becker teaches,
wherein the processor is configured to detect the detected environmental condition in a predefined range, stored in conjunction with the configuration of driving modes (see at least Becker, para. [0038]: In some examples, a vehicle may use a map of environmental conditions to determine a route of the vehicle. In particular, a vehicle may use a weather map to determine that a portion of a route includes adverse weather (e.g., rain, snow, hail, ice, among others) and may avoid the route and may choose another route based on the weather map indicating that no portion of that route adverse weather.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fields to incorporate the teachings of Becker in order to reduce delays, costs and computing power requirements for determining weather data and environmental conditions.

Claims 13, 17 & 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fields, in view of US 2008/0288132A1 (“King”).
As per claim 13 Fields does not disclose
wherein the defined locality includes a distance from the vehicle location.
King teaches,
wherein the defined locality includes a distance from the vehicle location. (see at least King, para. [0020], [0028]: The translation point, static or dynamically defined, may be determined using a signal/sensor pair, a global positioning system, or a calculation based on a known route and a distance or time/ speed measurements along the route.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fields to incorporate the teachings of King in order to allow control of vehicle characteristics and allow vehicles to have a reduced environmental impact in environmentally sensitive regions.

As per claim 17 Fields discloses
 (see at least Fields, claim 8, col. 7 lines 41-43: Further individual autonomous or semi- autonomous functionality may be impacted by weather, such as rain or snow, and/or time of day (day light versus night).)  col. 8 lines 10-19: Additionally, in some embodiments, the vehicle may transmit and/or receive communications to or from external sources, such as other vehicles (V2V), infrastructure ( e.g., a bridge, traffic light, railroad crossing, toll both, marker, sign, or other equipment along the side of a road or highway), pedestrians, databases, or other information sources external to the vehicle. Such communication may allow the vehicle to obtain information regarding other vehicles, obstacles, road conditions, or environmental conditions that could not be detected by sensors disposed within the vehicle. & col. 10 lines 40-49: The sensors (not shown) may generate data relating to weather conditions, traffic conditions, or operating status of the infrastructure component 126. The infrastructure communication device 124 may be configured to receive the sensor data generated and determine a condition of the infrastructure component 126, such as weather conditions, road integrity, construction, traffic, available parking spaces, etc.)

As per claim 19 Fields discloses
A system comprising: 
a processor configured to (see at least Fields, col. 20 lines 55-67: generating, via the one or more processors, (i) an indication or recommendation to a driver to drive the vehicle if it is determined that it is safer for an average or typical human (or even that specific driver) to drive the vehicle given the current environment (or condition),):
(see at least Fields, col. 20 lines 4-27: the on-board computer 114 may determine and/or access a vehicle operator profile based upon the identity of the vehicle operator determined at block 406.);
access a profile corresponding to the driver including driving mode mandate parameters, having been expressly input by a user (see at least Fields, col. 16 lines 10-25: The start signal may be a command from the vehicle operator through the user-input device to enable or engage one or more autonomous operation features of the vehicle 108. In some embodiments, the vehicle operator 108 may further specify settings or configuration details for the autonomous operation features. For fully autonomous vehicles, the settings may relate to one or more destinations, route preferences, fuel efficiency preferences, speed preferences, and/or other configurable settings relating to the operation of the vehicle 108. & col. 16 lines 34-44: For other autonomous vehicles, the settings may include 35 enabling or disabling particular autonomous operation features, specifying thresholds for autonomous operation, specifying warnings or other information to be presented to the vehicle operator, specifying autonomous communication types to send or receive, specifying conditions under which 40 to enable or disable autonomous operation features, and/or specifying other constraints on feature operation. For example, a vehicle operator may set the maximum speed for an adaptive cruise control feature with automatic lane centering. & col. 20 lines 4-27: the on-board computer 114 may determine and/or access a vehicle operator profile based upon the identity of the vehicle operator determined at block 406. & col. 46 lines 44-61: The vehicle operator profile may include information regarding the vehicle operator, including an operating style of the vehicle operation. The operating style may include information regarding frequency with which the vehicle operator operates the vehicle manually, uses one or more autonomous operation features, selects one or more settings for the autonomous operation features, and/or takes control from the autonomous operation features under various conditions.), 
defining a mandatory driving mode, to a driving mode specified by the user (see at least Fields, col. 16 lines 34-44: For other autonomous vehicles, the settings may include 35 enabling or disabling particular autonomous operation features, specifying thresholds for autonomous operation, specifying warnings or other information to be presented to the vehicle operator, specifying autonomous communication types to send or receive, specifying conditions under which 40 to enable or disable autonomous operation features, and/or specifying other constraints on feature operation. For example, a vehicle operator may set the maximum speed for an adaptive cruise control feature with automatic lane centering. col. 30 lines 59-67: For example, a vehicle operator unaccustomed to driving in snow may request to disable autonomous operation features on a snow-covered road, in which case the on-board computer 114 may determine not to disable the autonomous operation features if the operator risk levels are too high. In further embodiments, the one or more operator risk levels may be adjusted based upon the vehicle operator's preparedness level. In other embodiments, the vehicle operator's preparedness level may be used to determine whether to disable the one or more autonomous operation features, as discussed with respect to FIG. 7A. & col. 47 lines 28-41: The operating mode may include one or more settings or configurations of autonomous operation features. For example, operating modes may include adjustments to settings that cause the autonomous operation features to control the vehicle 108 in a more or less aggressive manner with respect to speed, distance from other vehicles, distance from pedestrians, etc. As an example, the settings may cause the vehicle 108 to remain at least a minimum distance from 35 other vehicles (which may depend upon vehicle speed or road conditions), and/or modes may set different minimum distances. Examples of modes may include a city driving mode, a highway driving mode, a rush operation mode, a smooth operation mode, a cautious mode, and/or a user- 40 defined mode.), 
during input, as mandatory during a defined environmental conditions also specified by the user (see at least Fields, col. 16 lines 34-44: For other autonomous vehicles, the settings may include 35 enabling or disabling particular autonomous operation features, specifying thresholds for autonomous operation, specifying warnings or other information to be presented to the vehicle operator, specifying autonomous communication types to send or receive, specifying conditions under which 40 to enable or disable autonomous operation features, and/or specifying other constraints on feature operation. For example, a vehicle operator may set the maximum speed for an adaptive cruise control feature with automatic lane centering. col. 30 lines 59-67: For example, a vehicle operator unaccustomed to driving in snow may request to disable autonomous operation features on a snow-covered road, in which case the on-board computer 114 may determine not to disable the autonomous operation features if the operator risk levels are too high. In further embodiments, the one or more operator risk levels may be adjusted based upon the vehicle operator's preparedness level. In other embodiments, the vehicle operator's preparedness level may be used to determine whether to disable the one or more autonomous operation features, as discussed with respect to FIG. 7A.), 
during input, for driver, having been identified during input and to whom the mandatory driving mode applies based on the inclusion, resulting from the express input by the user, of the mandatory driving mode in the profile (see at least Fields, col. 16 lines 34-44: For other autonomous vehicles, the settings may include 35 enabling or disabling particular autonomous operation features, specifying thresholds for autonomous operation, specifying warnings or other information to be presented to the vehicle operator, specifying autonomous communication types to send or receive, specifying conditions under which 40 to enable or disable autonomous operation features, and/or specifying other constraints on feature operation. For example, a vehicle operator may set the maximum speed for an adaptive cruise control feature with automatic lane centering. col. 30 lines 59-67: For example, a vehicle operator unaccustomed to driving in snow may request to disable autonomous operation features on a snow-covered road, in which case the on-board computer 114 may determine not to disable the autonomous operation features if the operator risk levels are too high. In further embodiments, the one or more operator risk levels may be adjusted based upon the vehicle operator's preparedness level. In other embodiments, the vehicle operator's preparedness level may be used to determine whether to disable the one or more autonomous operation features, as discussed with respect to FIG. 7A.); and 
mandatory driving mode responsive to detecting an environmental condition that corresponds to the defined environmental condition while the identified driver is driving (see at least Fields, col. 20 lines 4-27: the on-board computer 114 may determine and/or access a vehicle operator profile based upon the identity of the vehicle operator determined at block 406. The vehicle operator profile may include information regarding the vehicle operator's style of operating the vehicle, including information regarding past operation of one or more vehicles by the vehicle operator. This information may further contain past vehicle operator selections of settings for one or more autonomous operation features. In some embodiments, the on-board computer 114 may request or access the vehicle operator profiled based upon the determined identity. In other embodiments, the on-board computer 114 may generate the vehicle operator profile from information associated with the identified vehicle operator & lines 29-39:  At block 410, the on-board computer 114 may determine environmental conditions within which the vehicle 108 is or is likely to be operating. Such environmental conditions may include weather, traffic, road conditions, time of day, location of operation, type of road, and/or other information relevant to operation of the vehicle. The environmental conditions may be determined based upon signals received from the sensors 120, from external data received through the communication component 122, and/or from a combination of sources. The environmental conditions may then be used in determining risk levels associated with operation of the vehicle 108 & col. 30 lines 60-67: a vehicle operator unaccustomed to driving in snow may request to disable autonomous operation features on a snow-covered road, in which case the on-board computer 114 may determine not to disable the autonomous operation features if the operator risk levels are too high.).
However Fields does not disclose,
mandatory driving mode switch, and
switch to the mandatory driving mode responsive to detecting an environmental condition that corresponds to the defined environmental condition while the identified driver is driving.
King teaches
mandatory driving mode switch (see at least King, para. [0020]- [0025]), and
switch to the mandatory driving mode responsive to detecting an environmental condition that corresponds to the defined environmental condition while the identified driver is driving. (see at least King, para. [0020]- [0025]: According to an embodiment of the invention, as the vehicle passes or translates from one zone to another zone, a controller on the vehicle recognizes that the translation is occurring (or about to occur) and controls the vehicle to switch an operating mode of a vehicle from a first operating mode in the first zone to a second operating mode in the second zone. In one aspect, the geo-fence or zone boundary is marked, and the operating mode switch is in response to the vehicle translating from the first zone to the second zone, or vice versa. Alternatively, a vehicle operator may engage a manual toggle to initiate the switch in one embodiment.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fields to incorporate the teachings of King in order to allow control of vehicle characteristics and allow vehicles to have a reduced environmental impact in environmentally sensitive regions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668